Exhibit 10.22

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on February 16,
2005, with an effective date of December 1, 2004 (the “Effective Date”), between
TOUSA Associates Services Company, a Delaware corporation (the “Employer”) and
Harry Engelstein an individual (the “Employee”).

Agreement

In consideration of the mutual premises, covenants and agreements set forth
below, and intending to be legally bound hereby, it is hereby agreed as follows:

1. Definitions. Capitalized terms shall have the meanings defined in this
Agreement or on Exhibits A and B attached hereto unless the context otherwise
requires. Exhibits A and B are incorporated herein by this reference.

2. Employment Term and Duties.

2.1 Employment Term. The Employer employs the Employee, and the Employee accepts
employment by the Employer, on the terms and conditions set forth in this
Agreement and for the period of time set forth in Exhibit B (the “Employment
Period”), which Employment Period shall be the term of this Agreement. This
Agreement shall automatically be renewed on the same terms and conditions for
successive one (1) year periods thereafter, each considered to be extensions of
the initial Employment Period, unless either Employer or Employee provides
written notice to the other of its or his/her election not to renew, such
written notice to be provided at least six (6) months prior to the expiration of
the then applicable Employment Period.

2.2 Duties.

(a) The Employee will serve in the position set forth on Exhibit B; provided,
however, that Employee acknowledges that the CEO of Technical Olympic USA, Inc.
(the “CEO”) shall have the right to assign Employee to serve in another position
where such assignment is in the best interests of the Employer and where
Employer continues to perform in accordance with its obligations under this
Agreement. The Employee will devote his/her full business time, attention,
skill, and energy exclusively to the business of the Employer, will use his/her
best efforts to promote the success of the Employer’s business, and will
cooperate fully with the senior management of the Employer in the advancement of
the best interests of the Employer.

(b) With the prior written consent of the CEO, which consent may be revoked by
the CEO at any time and for any reason, the Employee may engage in the following
activities during the Employment Period so long as such activities do not, in
the sole judgment of the CEO, interfere or conflict with Employee’s duties to
Employer as set forth in Section 2.2(a) above: (i) serve on corporate, civic,
religious, educational, and/or charitable boards or committees; (ii) deliver
lectures, fulfill speaking engagements, or teach at educational institutions
without receiving any compensation other than reimbursement of expenses, nominal
stipends, or similar forms of compensation; and (iii) manage his/her personal
investments, provided that such investments do not conflict with the Employee’s
duties and responsibilities under this Agreement. If the Employee is appointed
or elected an officer or director of the Employer or any Affiliate, the Employee
will fulfill his/her duties as such officer or director without additional
compensation. Upon termination of this Agreement for any reason, the Employee
automatically resigns as of such date as an officer and director of the Employer
and each Affiliate of which he/she is an officer or director, if any.

2.3 Location. The Employee’s primary place of employment hereunder shall be as
set forth in Exhibit B.

3. Compensation and Benefits. The compensation and benefits payable and provided
to the Employee under this Agreement shall constitute the full consideration to
be paid to the Employee for all services to be rendered by the Employee to the
Employer and its Affiliates in all capacities.

3.1 Base Salary. The Employee will be paid an annual salary as set forth on
Exhibit B (“Base Salary”), payable in periodic installments according to the
Employer’s customary payroll practices.

3.2 Benefits. The Employee (and the Employee’s spouse and dependents, where
applicable) shall be permitted to participate in such 401(k) plan (or similar
qualified plan) and any welfare benefit plan, program, or fringe benefit made
available to other similarly situated employees that may be in effect from time
to time, subject to the Employee (and the Employee’s spouse and dependents,
where applicable) meeting the eligibility requirements under the terms of each
of those plans (collectively, the “Benefits”). However, the Employer may modify
or terminate any employee benefit plan or program at any time and in the
Employer’s sole discretion, so long as such modification or termination equally
affects all of the Employer’s similarly situated employees.

3.3 Annual Bonus. During the term of this Agreement, the Employee shall be
eligible to participate in an annual bonus plan. The bonus plan and any amounts
payable thereunder may take into consideration personal performance and
contribution, operational and financial results, and other achievements
attributable to Employee’s accomplishments (“Bonus”). Employee’s participation
in and opportunity to receive compensation pursuant to such plan will be
consistent with the participation and opportunity of similarly situated
employees and shall in any event be subject to the approval of the Board of
Directors or relevant Board Committee. The bonus plan applicable to Employee is
as described on Exhibit B.

3.4 Business Expenses. In accordance with the rules and policies that the
Employer may establish from time to time, the Employer shall reimburse the
Employee for business expenses reasonably incurred by him/her in the performance
of his/her duties hereunder in accordance with the Employer’s documentation
guidelines as may be in effect from time to time.

3.5 Vacation. The Employee shall be entitled to the vacation period per calendar
year as set forth on Exhibit B (prorated for less than a full year). Unused
vacation time not to exceed an aggregate of Two (2) weeks for all prior years
may be accumulated or carried over from year to year. The Employee shall not be
entitled to any compensation for unused vacation time except as provided in
Section 4.

3.6 Car Allowance. During the Employment Period, the Employee shall be paid a
car allowance as set forth in Exhibit B.

3.7 Office and Support Staff. During the Employment Period, the Employee shall
be entitled to an office, furnishings, other appointments, and secretarial or
other assistants as Employer shall determine are reasonably necessary to perform
the Employee’s duties and obligations as set forth herein and comparable to
other similarly situated employees of the Employer and its Affiliates.

4. Termination.

4.1 Death; Disability. This Agreement will terminate automatically upon the
death or Disability of the Employee.

4.2 Termination Notice. Any termination of the Employee’s employment other than
a termination pursuant to Section 4.1 hereof shall be by written notice to the
other party, indicating the specific termination provision in this Agreement
relied upon, if any, and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination of the Employee’s
employment under the provision so indicated. The date of the Employee’s
termination of employment shall be specified in such notice; provided, however,
that such date may not be earlier than any applicable cure periods as set forth
herein and, if a termination is being effected by the Employee for any reason,
such date shall in any event not be less than six (6) months from the date the
written notice is given to the Employer (the “Required Notice”), during which
period Employee shall continue to perform in accordance with this Agreement
unless such performance is waived by the Employer by written notice to the
Employee. Failure to provide the Required Notice or to perform in accordance
with in this Agreement during this period shall be deemed a material breach of
this Agreement by the Employee.

4.3 Termination Pay. Upon termination of the Employee’s employment, the Employer
will be obligated to pay or provide the Employee or the Employee’s estate, as
the case may be, only such compensation and Benefits as are provided in this
Section 4.3 and, if applicable, in Section 5.3 hereof.

(a) Termination by the Employer for Cause; Resignation of the Employee without
Good Reason or Required Notice; Resignation of the Employee by Election of
Non-Continuation. If (i) the Employer terminates the Employee’s employment for
Cause; (ii) the Employee terminates his/her employment for any reason other than
Good Reason; (iii) the Employee terminates his/her employment for any reason
without the Required Notice; or (iv) the Employee terminates his/her employment
by Election of Non-Continuation, then: the Employee shall be entitled to receive
the Accrued Obligations from the Employer, payable to Employee within thirty
(30) Business Days after the date of termination. Except as specifically
provided herein, the Employee shall not be entitled to any other payments or
Benefits pursuant to this Agreement.

(b) Termination due to Disability or upon Death. If the Employee’s employment is
terminated due to Disability or upon the Employee’s death, the Employee or the
Employee’s estate, as the case may be, shall be entitled to receive from the
Employer the sum of the following, payable to Employee or Employee’s legal
representative within thirty (30) Business Days after the date of termination:
(i) the Accrued Obligations and (ii) the Pro-Rata Bonus.

(c) Termination by the Employee due to Good Reason or by the Employer without
Cause. If the Employee’s employment is terminated by the Employer without Cause
or by the Employee for Good Reason, the Employee shall be entitled to receive
from the Employer: (i) the Termination Payment, and (ii) if the Employee timely
elects continuation coverage under the Employer’s group health plan, an amount
equal to the monthly premium charge for such coverage for the then remaining
term of the Employment Period at the active employee premium rate for similar
coverage.

4.4 Release and Waiver. Notwithstanding anything in Section 4.3 to the contrary,
the Employee shall not be entitled to any payment or Benefit pursuant to
Section 4.3, except for Accrued Obligations as required by law, unless the
Employee has delivered to the Employer a general release, signed and in a form
acceptable to the Employer, that releases the Employer and its Affiliates, and
all their respective officers, directors, employees, and agents from any and all
claims of any kind that the Employee may have arising out of the Employee’s
relationship with the Employer or any of its Affiliates or relating to the
termination of employment, and such release has become irrevocable.

5. Non-Competition and Non-Interference.

5.1 Acknowledgements. The Employee acknowledges that (a) the services to be
performed by him/her under this Agreement are of a special, unique, unusual,
extraordinary, and intellectual character and (b) the provisions of this
Section 5 are reasonable and necessary to protect the Confidential Information,
goodwill, and other business interests of the Employer and its Affiliates.

5.2 Covenants of the Employee. The Employee covenants that he/she will not,
directly or indirectly:

(a) during the Non-Compete Period, without the express prior written consent of
the Board of Directors, as owner, officer, director, employee, stockholder,
principal, consultant, agent, lender, guarantor, cosigner, investor, or trustee
of any corporation, partnership, proprietorship, joint venture, association, or
any other entity of any nature, engage, directly or indirectly, in the Business
in (i) any county in any state, or any county contiguous with a county, in which
the Employer or any of its Affiliates is conducting Business activities or has
conducted Business activities in the prior twelve (12) months, and (ii) any
county in which the Employer or any of its Affiliates is conducting other
business; provided, however, that the Employee may purchase or otherwise acquire
for passive investment up to three percent (3%) of any class of securities of
any such enterprise under Section 12(g) of the Securities Exchange Act of 1934;

(b) whether for the Employee’s own account or for the account of any other
person at any time during his/her employment with the Employer or its Affiliates
(except for the account of the Employer and its Affiliates) and the Non-Compete
Period, solicit Business of the same or similar type being carried on by the
Employer or its Affiliates, whether or not the Employee had personal contact
with such person or entity during the Employee’s employment with the Employer;

(c) whether for the Employee’s own account or the account of any other person
and at any time during his/her employment with the Employer or its Affiliates
and the Non-Compete Period, (i) solicit, employ, or otherwise engage as an
employee, independent contractor, or otherwise, any person who is an employee of
the Employer or an Affiliate, or in any manner induce, or attempt to induce, any
employee of the Employer or its Affiliates to terminate his/her or her
employment with the Employer or its Affiliate; or (ii) interfere with the
Employer’s or its Affiliate’s relationship with any person or entity that, at
any time during the Employment Period, was an employee, contractor, supplier, or
customer of the Employer or its Affiliate; or

(d) at any time after the termination of his/her employment, disparage the
Employer or its Affiliates or any shareholders, directors, officers, employees,
or agents of the Employer or any of its Affiliates, so long as the Employer does
not disparage the Employee;

provided, however, that notwithstanding the foregoing, paragraphs (a) and (b) of
this Section 5.2 shall not apply if the Employee’s employment is terminated
pursuant to Section 4.3(c) hereof. If any covenant in this Section 5.2 is held
to be unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Employee. The Employee hereby agrees that this covenant is a material and
substantial part of this Agreement and that: (i) the geographic limitations are
reasonable; (ii) the term of the covenant is reasonable; and (iii) the covenant
is not made for the purpose of limiting competition per se and is reasonably
related to a protectable business interest of the Employer. The period of time
applicable to any covenant in this Section 5.2 will be extended by the duration
of any violation by the Employee of such covenant.

5.3 Covenants of the Employer. The Employer covenants and agrees that, during
the Non-Compete Period, the following provisions shall apply:

(a) if the Employee’s employment is terminated due to the death or Disability of
the Employee, for Cause by the Employer, or by the Employee without having
provided the Required Notice, no additional compensation shall be payable or
Benefits provided to the Employee during the Non-Compete Period except as
specifically provided for in Section 4.3 hereof.

(b) In addition to the compensation payable or Benefits to be provided to the
Employee as provided in Section 4.3 hereof, if the Employee’s employment is
terminated for any reason other than as set forth in Section 5.3(a) hereof, the
Employer shall continue to (i) pay to the Employee during the Non-Compete Period
the Base Salary as provided herein and (ii) provide all the Benefits to the
Employee (and the Employee’s spouse and dependents, as applicable) that the
Employer would have provided pursuant to this Agreement, in both cases as if the
Employee remained employed by the Employer during the Non-Compete Period, unless
the Employer is prohibited from providing any such Benefits pursuant to
applicable law.

(c) Notwithstanding the foregoing provisions of this Section 5.3, (i) the
Employer may pay to the Employee the cash equivalent of any Benefit that the
Employer is otherwise obligated to provide the Employee in lieu of providing
such Benefit, and (ii) the Employer shall have the right, at any time, to
release the Employee from the covenants contained in this Section 5, at which
time the Employee’s right to receive and the Employer’s obligation to make any
payments or provide any Benefits under this Section 5.3 shall terminate upon the
payment by the Employer to the Employee of all amounts due under this
Section 5.3 up to and including the date of such release.

6. Non-Disclosure Covenant

6.1 Acknowledgments by the Employee. The Employee acknowledges that (a) the
Employee will be afforded access to Confidential Information; (b) public
disclosure of such Confidential Information would have an adverse effect on the
Employer and its business; and (c) the provisions of this Section 6 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information.

6.2 Covenants of the Employee. The Employee covenants as follows:

(a) Confidentiality. During and after his/her employment with the Employer and
its Affiliates, the Employee will hold in confidence the Confidential
Information and will not disclose such Confidential Information to any person
other than in connection with the performance of his/her duties and obligations
hereunder, except with the specific prior written consent of the Board of
Directors or the CEO; provided, however, that the parties agree that this
Agreement does not prohibit the disclosure of Confidential Information where
applicable law requires in response to subpoenas and/or orders of a governmental
agency or court of competent jurisdiction. In the event that the Employee is
requested or becomes legally compelled under the terms of a subpoena or order
issued by a court of competent jurisdiction or by a governmental body to
disclose Confidential Information, the Employee agrees that he/she will
(i) immediately provide the Employer with written notice of the existence,
terms, and circumstances, surrounding such request(s) so that the Employer may
seek an appropriate protective order or other appropriate remedy, (ii) cooperate
with the Employer in its efforts to decline, resist, or narrow such requests,
and (iii) if disclosure of such Confidential Information is required in the
opinion of counsel, exercise reasonable efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to such
disclosed information.

(b) Trade Secrets. Any and all trade secrets of the Employer and its Affiliates
will be entitled to all the protections and benefits under the federal and state
trade secret and intellectual property laws and any other applicable law. If any
information that the Employer or any of its Affiliates deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Agreement, such information will, nevertheless, be
considered Confidential Information for the purposes of this Agreement, so long
as it otherwise meets the definition of Confidential Information. The Employee
hereby waives any requirement that the Employer or any of its Affiliates submit
proof of the economic value of any trade secret or post a bond or other
security.

(c) Removal. The Employee will not remove from the premises of the Employer or
any of its Affiliates (except to the extent such removal is for purposes of the
performance of the Employee’s duties at home or while traveling, or except
otherwise specifically authorized by the Employer or the applicable Affiliate)
any document, record, notebook, plan, model, component, device, or computer
software or code, whether embodied in a disk or in any other form belonging to
the Employer or any of its Affiliates or used in the Employer’s business
(collectively, the “Proprietary Items”). All of the Proprietary Items, whether
or not developed by the Employee, are the exclusive property of the Employer or
its applicable Affiliate. Upon termination of his/her employment, or upon the
request of the Employer during the Employment Period, the Employee will return
to the Employer all of the Proprietary Items and Confidential Information in the
Employee’s possession or subject to the Employee’s control, and the Employee
shall not retain any copies, abstracts, sketches, or other physical embodiments
in electronic form or otherwise, of any such Proprietary Items or Confidential
Information.

(d) Development of Intellectual Property. Any and all writings, inventions,
improvements, plans, designs, architectural work papers, drawings, processes,
procedures, and/or techniques (“Intellectual Property”) which the Employee
(i) made, conceived, discovered, or developed, either solely or jointly with any
other person or persons, at any time when the Employee was an employee of the
Employer or any of its Affiliates whether pursuant to this Agreement or
otherwise, whether or not during working hours, and whether or not at the
request or upon the suggestion of the Employer or any of its Affiliates, which
relate to or were useful in connection with any business now or hereafter
carried on or contemplated by the Employer and its Affiliates, including
developments or expansions of its fields of operations, or (ii) may make,
conceive, discover, or develop, either solely or jointly with any other person
or persons, at any time when the Employee is an employee of the Employer or its
Affiliates, whether or not during working hours and whether or not at the
request or upon the suggestion of the Employer or any of its Affiliates, which
relate to or are useful in connection with any business now or hereafter carried
on or contemplated by the Employer or any of its Affiliates, including
developments or expansions of its present fields of operations, shall be the
sole and exclusive property of the Employer and its Affiliates. The Employee
shall make full disclosure to the Employer of all such Intellectual Property and
shall do everything necessary or desirable to vest the absolute title thereto in
the Employer. The Employee shall write and prepare all specifications and
procedures regarding such Intellectual Property and otherwise aid and assist the
Employer so that the Employer can prepare and present applications for
copyright, patent, or trademark protection therefor and can secure such
copyright, patent, or trademark wherever possible, as well as reissues,
renewals, and extensions thereof, and can obtain the record title to such
copyrights, patents, or trademarks so that the Employer or its designated
Affiliate shall be the sole and absolute owner thereof in all countries in which
it may desire to have copyright, patent, or trademark protection. The Employee
shall not be entitled to any additional or special compensation or reimbursement
regarding any and all such Intellectual Property.

7. General Provisions of Sections 5 and 6.

7.1 Injunctive Relief and Additional Remedy. The Employee acknowledges that the
injury that would be suffered by the Employer and its Affiliates as a result of
a breach of the provisions of Sections 5 and 6 of this Agreement would be
irreparable and that an award of monetary damages to the Employer for such a
breach may be an inadequate remedy. Consequently, the Employer will have the
right, in addition to all other rights, to seek injunctive relief to restrain
any breach or threatened breach or otherwise to specifically enforce any
provision of this Agreement. The Employee waives any requirement that the
Employer secures or posts any bond in conjunction with any such remedies. The
Employee further agrees to and hereby does submit to in personam jurisdiction
before each and every court for that purpose. Without limiting the Employer’s
rights under this Section 7 or any other remedies available to the Employer, if
the Employee breaches any other provisions of Sections 5 and 6 and such breach
is proven in a court of competent jurisdiction, the Employer will have the right
to cease making any payments or providing Benefits otherwise due to the Employee
under this Agreement.

7.2 Covenants of Sections 5 and 6 are Essential and Independent Covenants. The
covenants of the Employee in Sections 5 and 6 hereof are essential elements of
this Agreement, and without the Employee’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement or continued
the employment of the Employee. The Employer and the Employee have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Employer and its
Affiliates. In addition, the Employee’s covenants in Sections 5 and 6 are
independent covenants and the existence of any claim by the Employee against the
Employer under this Agreement or otherwise will not excuse the Employee’s breach
of any covenant in Sections 5 or 6. Notwithstanding anything in the Agreement to
the contrary, the covenants and agreements of the Employee in Sections 5 and 6
shall survive the termination of the Agreement, except as provided below.

8. General Provisions.

8.1 Indemnification. The Employer shall indemnify and hold harmless the Employee
to the fullest extent permitted by applicable law against all costs (including
reasonable attorneys’ fees and costs), judgments, penalties, fines, amounts paid
in settlements, interest, and all other liabilities incurred or paid by the
Employee in connection with the investigation, defense, prosecution, settlement,
or appeal of any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, administrative, or investigative and to which the
Employee was or is a party or is threatened to be made a party by reason of the
fact that the Employee is or was an officer, employee, or agent of the Employer
or its Affiliates, including any property owner or condominium association that
the Employee has been asked to serve on by the Employer, or by reason of
anything done or not done by the Employee in any such capacity or capacities,
provided that the Employee acted in good faith and in a manner the Employee
reasonably believed to be in or not opposed to the best interests of the
Employer or any of its Affiliates, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his/her conduct was unlawful. The
Employer also shall pay any and all expenses (including reasonable attorney’s
fees) incurred by the Employee as a result of the Employee being called as a
witness in connection with any matter involving the Employer and/or any of its
officers or directors. Nothing herein shall limit or reduce any rights of
indemnification to which the Employee might be entitled under the organizational
documents of the Employer or as allowed by applicable law.

8.2 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right or privilege under this Agreement will operate as
a waiver of such right or privilege, and no single or partial exercise of any
such right or privilege will preclude any other or further exercise of any right
or privilege. To the maximum extent permitted by applicable law, any claim or
right arising out of this Agreement may only be discharged by a waiver or
renunciation of the claim or right in writing signed by the other party.

8.3 Successors.

(a) This Agreement is personal to the Employee and shall not be assignable by
the Employee, other than economic rights that may be assigned by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by the Employee’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the
Employer and its successors and assigns. Any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Technical Olympic USA,
Inc. shall perform this Agreement in the same manner and to the same extent that
the Employer would be required to perform it if no such succession had taken
place. The Employer agrees to fully disclose this Agreement and its binding
effect to any successor or potential successor and will require any successor to
expressly acknowledge its assumption of this Agreement and such successor’s
obligation to perform this Agreement in the same manner and to the same extent
that the Employer would be required to perform it if no such succession had
taken place.

(c) As used in this Agreement, “Employer” shall mean the Employer as defined
above and any successor to its business and/or assets by operation of law or
otherwise.

8.4 Notices. All notices, consents, waivers and other communication required
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of delivery), provided that a
copy is mailed by certified mail, return receipt requested, the same day or the
next Business Day, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service, in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):

If to the Employer:

TOUSA Associates Services Company
4000 Hollywood Blvd., Suite 500-N
Hollywood, FL 33021
Attn: Clint Ooten
Facsimile No.: (954) 364-4038

With a copy to Patricia Petersen, General Counsel of Technical Olympic USA,
Inc., at the same address.

If to the Employee:
Harry Engelstein
16211 Bristol Pointe Dr.

Delray Beach, FL 33446

At the address set forth on Exhibit B.

8.5 Entire Agreement; Supersedure. This Agreement, together with the Exhibits
attached hereto, contains the entire agreement between the parties with respect
to the subject matter hereof, and expressly terminates, rescinds, replaces, and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties with respect to the subject matter hereof.

8.6 Governing Law; Submission to Jurisdiction; Mediation.

(a) THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF FLORIDA WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURT IN BROWARD COUNTY, FLORIDA, FOR
THE PURPOSES OF ANY PROCEEDINGS ARISING OUT OF THIS AGREEMENT, AND HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY AND AGREES THAT ANY PROCEEDING SHALL INSTEAD BE
DECIDED BY A JUDGE SITTING WITHOUT A JURY.

(b) If a party initiates legal proceedings to enforce this Agreement, the
non-prevailing party in the proceedings shall pay to the prevailing party, upon
demand, all costs and expenses (including reasonable legal fees and costs)
incurred by the prevailing party as a result of the proceedings (i.e., “loser
pays”).

(c) Prior to commencement of any legal proceeding or at any time after
commencement of any legal proceeding, Employee agrees that, upon request of
Employer, any dispute between Employee and Employer shall be presented for
non-binding mediation by a third party mediator. In the event that Employee
fails to comply with his/her obligation to participate in mediation as required
herein, such failure shall constitute a breach of this Agreement by Employee
entitling Employer to damages.

8.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, unless the absence of such
invalid or unenforceable provision materially alters the rights or obligations
of either party hereto. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable, unless the absence of such invalid or
unenforceable portion of such provision materially alters the rights or
obligations of either party hereto.

8.8 Tax Withholding and Reporting. The Employer shall withhold from all payments
hereunder all applicable taxes that it is required to withhold with respect to
payments and Benefits provided under this Agreement and shall report all such
payments and withholdings to the appropriate taxing authorities as required by
applicable law.

8.9 Amendments and Waivers. This Agreement may not be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Employee and the CEO, subject to authorization of the
Board of Directors. Any waiver by either party hereto shall be specific to the
event and shall not be deemed a waiver of any other event.

8.10 Survival. The provision of provisions of Sections 4, 5, 6, 7, and 8 shall
survive the termination of this Agreement.

8.11 Counterparts. This Agreement may be executed in any number of counterparts,
by original or facsimile signatures, each of which shall constitute an original
and all of which taken together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective for all purposes as of the Effective Date.

TOUSA Associates Services Company

     
By:
Name:
  /s/ Clint Ooten /s/ Harry Engelstein
Clint Ooten Harry Engelstein

Title: President

1

Exhibit A

Definitions

“Accrued Obligations” means, at the relevant date, the sum of the following:
(i) the Employee’s earned or accrued, but unpaid, Base Salary through the date
of termination of the Employee’s employment; (ii) any Bonus earned or accrued
and vested, but unpaid; (iii) the economic value of any of the Employee’s
accrued, but unused, vacation time; and (iv) any unreimbursed business expenses
incurred by the Employee.

“Affiliate” means a person or entity who or which, (i) with respect to an
entity, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such entity; or (ii) with
respect to the Employee, is a parent, spouse, or issue of the Employee,
including persons in an adopted or step relationship.

“Board of Directors” means the board of directors of Technical Olympic USA, Inc.

“Business” means the business of buying, developing, marketing, or selling land
appropriate for residential development or construction, or the business of
design, construction, promotion, marketing, or sale of, single-family
residences, townhouses, and condominiums.

“Business Day” shall mean any day other than a Saturday, Sunday or bank holiday
recognized in Hollywood, Florida.

“Cause” means:

(a) an act of fraud, misappropriation, or personal dishonesty taken by the
Employee at the expense of the Employer or an Affiliate, including, but not
limited to, the willful engaging by the Employee in illegal conduct or gross
misconduct that is or reasonably could be injurious to the Employer;

(b) the material violation by the Employee of any obligation of the Employee
under this Agreement, including but not limited to, the willful or continued
failure of the Employee to perform substantially the Employee’s duties with the
Employer or its Affiliates (other than such failure resulting from Disability)
or the failure of the Employee to meet the financial or other business
objectives incumbent upon Employee as a result of Employee’s position, which
violation or failure is not remedied within ten (10) Business Days after receipt
of written notice or demand for substantial performance or corrective action is
delivered to the Employee by the CEO which identifies the manner in which the
CEO believes that the Employee has not substantially performed the Employee’s
duties or has violated an obligation under this Agreement;

(c) the conviction, or plea of nolo contendere, of the Employee for any felony
or any misdemeanor involving moral turpitude;

(d) a material violation of any express direction of the Board of Directors, the
CEO, or supervisor of the Employee, or a material violation of any rule,
regulation, policy or plan established or approved by the Board of Directors or
the CEO from time to time regarding the conduct of the Employer’s employees
and/or its business; or

(e) failure of the Employee to provide the Required Notice to Employer and to
fully comply with all requirements of Section 4.2 of this Agreement.

“Confidential Information” means any and all intellectual property of the
Employer (or any of its Affiliates), including but not limited to:

(a) trade secrets concerning the business and affairs of the Employer (or any of
its Affiliates), product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret under federal,
state or other applicable law; and

(b) information concerning the business and affairs of the Employer (or any of
its Affiliates) (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials), however documented; and notes, analysis,
compilations, studies, summaries, and other material prepared by or for the
Employer (or any of its Affiliates) containing or based, in whole or in part, on
any information included in the foregoing.

Notwithstanding the foregoing, Confidential Information shall not include
information otherwise lawfully known generally by or readily accessible to the
trade or general public other than by the improper disclosure, directly or
indirectly, by the Employee or an Affiliate of the Employee.

“Disability” means the inability of the Employee, due to the injury, illness,
disease, or bodily or mental infirmity, to engage in the performance of
substantially all of the usual duties of employment with the Employer as
contemplated by Section 2.2 herein, such Disability to be determined by the
Board of Directors upon receipt and in reliance on competent medical advice from
one or more individuals, selected by the Board of Directors, who are qualified
to give such professional medical advice. The Employee must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability, and the Employee hereby authorizes the disclosure and release to
the Employer of such determination and all supporting medical records. If the
Employee is not legally competent, the Employee’s legal guardian or duly
authorized attorney-in-fact will act in the Employee’s stead for the purposes of
submitting the Employee to the examinations, and providing the authorization of
disclosure required hereunder.

It is expressly understood that the Disability of the Employee for a period of
one hundred twenty (120) calendar days or less in the aggregate during any
period of twelve (12) consecutive months, in the absence of any reasonable
expectation that his/her Disability will exist for more than such a period of
time, shall not constitute a failure by him/her to perform his/her duties
hereunder and shall not be deemed a breach or default and the Employee shall
receive full compensation for any such period of Disability or for any other
temporary illness or incapacity during the term of this Agreement.

“Election of Non-Continuation” means election by the Employee to terminate
his/her employment with Employer in the event that: (a) Employee’s Base Salary
or Annual Bonus is adjusted after the first year of employment under this
Agreement pursuant to Section 3.1 and 3.3, (b) such adjustment results in a
significant reduction of Employee’s total compensation, and (c) Employee does
not agree to the adjusted compensation schedule. In such instances, and in the
absence of any circumstances that constitutes Cause, the Employee may terminate
employment with the Employer by written notice to the Employer in compliance
with the requirements of Section 4.2 this Agreement. The date of termination set
forth in such notice shall not be less than six (6) months from the date of such
notice.

“Employment Period” means the term of the Employee’s employment under this
Agreement.

“Fiscal Year” means the fiscal year of Employer.

“Good Reason” means:

(a) that without the Employee’s prior written consent and in the absence of
Cause, one or more of the following events occur:

(i) any material and adverse change in the Employee’s authority, duties, or
responsibilities as set forth in Section 2, provided, however, that an
assignment of Employee by CEO to serve in another position where such assignment
is in the best interests of the Employer and where Employer continues to perform
in accordance with its obligations under Section 3 this Agreement shall not
constitute a material or adverse change in Employee’s authority, duties, or
responsibilities within the definition of Good Reason;

(ii) the Employer requiring the Employee to be primarily based at any office
more than fifty (50) miles outside the metropolitan area of the Location as set
forth in Exhibit B, excluding travel reasonably required in the performance of
the Employee’s responsibilities;

(iii) failure by the Employer to comply with and satisfy Section 8.3(b) of this
Agreement; or

(iv) the material violation by the Employer of a material obligation of the
Employer under this Agreement, which violation or failure is not remedied within
ten (10) Business Days (or such additional reasonable period of time if
additional time is necessary to remedy) after receipt of written notice or
demand for substantial performance or corrective action is delivered to the
Employer by the Employee, delivered as required by this Agreement, which
specifically identifies the manner in which Employee believes that the Employer
has not substantially performed the Employer’s duties or violated an obligation
under this Agreement; and

(b) within sixty (60) Business Days of learning of the occurrence of any such
event, and in the absence of any circumstances that constitutes Cause, the
Employee terminates employment with the Employer by written notice to the
Employer in the manner required by this Agreement; provided, however, that the
events set forth in subparagraphs (a)(i, ii or iii) shall not constitute Good
Reason for purposes of this Agreement unless, within twenty (20) Business Days
of Employee’s learning of such event, the Employee gives written notice of the
event to the Employer and the Employer fails to remedy such event within thirty
(30) Business Days (or such additional reasonable period of time if additional
time is necessary to remedy) of receipt of such notice. The date of termination
set forth in such notice shall not be less than six (6) months from the date
notice is given to Employer as required by Section 4.2 of this Agreement.

“Non-Compete Period” means the period beginning on the Effective Date and ending
on the first anniversary of the Employee’s termination of employment with the
Employer.

“Pro Rata Bonus” shall mean a Bonus pro rated for the year in which the
Employee’s employment terminates for the year during which such termination
occurs.

“Termination Payment” shall mean the following: (A) Base Salary for the greater
of Two (2) full years or the then remaining term of the Employment Period (as it
may be increased from time to time pursuant to this Agreement), (B) Bonus for
the year in which Employee’s employment terminates, determined in accordance
with that set forth in Exhibit B of this Agreement, (C) Bonus for the greater of
Two (2) full years or the then remaining term of the Employment Period (other
than the year in which the Employee’s employment terminates), calculated by
multiplying the average Bonus paid to the Employee in the prior three (3) fiscal
years by the number of years remaining in the Employment Period (excluding the
year in which the Employee’s employment terminates), (D) the Accrued
Obligations, and (E) the fair market value of any Benefits and perquisites
(other than health benefits, if paid to the Employee pursuant to subparagraph
(ii) of Section 4.3(c) of this Agreement) to be provided to the Employee for the
then remaining term of the Employment Period. The Termination Payment shall be
payable to the Employee in accordance with the Employer’s normal payroll
practices for the remaining term of the Employment Period, all as if the
Employee remained actively employed by Employer; provided, however, at
Employer’s discretion, some or all of such Termination Payment may be paid to
Employee at an earlier date.

2

Exhibit B

Employment Agreement Terms For Harry Engelstein



  1.   Employment Period. The Employment Period referenced in Section 2.1 of the
Agreement shall begin on the Effective Date and end on December 31, 2006, unless
terminated earlier in accordance with the provisions of Section 4.



  2.   Position. The Employee will serve as Senior Executive Vice-President of
TOUSA Homes, Inc., of Employer, which entity is or shall be an Affiliate of the
Employer. In this capacity, Employee will have such duties and responsibilities
as are reasonably consistent with such position or as may be assigned or
delegated to the Employee from time to time by the CEO or another executive or
officer of the Employer identified by the CEO to the Employee.



  3.   Location. The Employee’s primary place of employment hereunder shall be
at the offices of the Employer or its Affiliates in the greater Boca Raton,
Florida metropolitan area, unless the Employee consents otherwise in writing;
provided, however, that the Employee shall travel as reasonably necessary to
perform his/her obligations and duties to the Employer.



  4.   Base Salary. Employee will be paid an annual salary of Five Hundred
Thousand Dollars ($500,000), which Base Salary may be increased from time to
time during the Employment Period as set forth in Section 3.1 of the Agreement.

5. Annual Bonus. Employee is eligible to earn an annual bonus, subject to

approval of the Board of Directors or relevant Board Committee. Employee’s
bonus is guaranteed to be at least Fifty Thousand Dollars ($50,000) higher
than the next highest paid bonus to a Regional Executive Vice-President.



  6.   Performance Unit Program. Employee will be eligible to participate in the
Company’s Performance Unit Program (PUP). For the 2005 PUP, Employee shall be
granted Thirty Thousand (30,000) Units with an effective date of January 1,
2005; such grant is subject to the terms and conditions of the PUP Letter
Agreement and PUP Term Sheet, to be provided to Employee under separate cover.
Participation and awards for future years are subject to the discretion and
approval of the Board of Directors or relevant Board Committee.



  7.   Car Allowance. During the Employment Period, the Employee shall be paid a
car allowance in the amount of One Thousand Dollars ($1,000.00) per month plus
maintenance and insurance.



  8.   Vacation. Employee shall be entitled to Four (4) weeks of vacation per
calendar year in accordance with Section 3.5 of the Agreement.



  8.   Notices. Any notices to be given to Employee as set forth in Section 8.4
of the Agreement shall be to the address and facsimile number set forth below:

         
Initials:
  /s/ HE
/s/ CO   Harry Engelstein
Clint Ooten
 
       

3